 

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is entered into this
21st day of January, 2017, by and among Daniel S. Goldberger (“Goldberger”),
Bacterin International, Inc., a Nevada corporation (“Bacterin”), and Bacterin’s
parent Xtant Medical Holdings, Inc., a Delaware corporation (“Xtant”).
Goldberger, Bacterin and Xtant are sometimes referred to herein as the “Parties”
to this Agreement.

Recitals:

A.              Until January 21, 2017, Goldberger was employed as the Chief
Executive Officer of Bacterin under that Employment Agreement dated August 14,
2013 (the “Employment Agreement”). Goldberger also served as the Chief Executive
Officer of Xtant and its subsidiaries, and as a member of the Board of Directors
of Xtant and its Subsidiaries.

B.              Goldberger has determined to resign all director, officer and
employee positions he has in Bacterin, Xtant and its subsidiaries (collectively,
the “Company”) effective January 21, 2017. Notwithstanding his resignation,
Goldberger has agreed to provide transitional consulting services to the
Company, and the Company has agreed to pay certain separation payments provided
hereunder, receipt of which is expressly conditioned upon effectiveness of this
Agreement.

Agreements:

In consideration of the releases and mutual promises set forth below and other
valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties agree as follows:

I.separation

A.              Separation. Effective January 21, 2017 (the “Separation Date”),
Goldberger’s employment with the Company has terminated and Goldberger has
resigned from the Board of Directors of the Company.

B.              Consulting Services. For the period commencing on the Separation
Date and for up to three (3) months thereafter (the “Consulting Period”)
Goldberger shall continue to provide such transitional consulting services to
the Company on a non-exclusive basis as requested from time to time by Xtant’s
Board of Directors. It is understood by the Parties that Goldberger shall at all
times during the Consulting Period be an independent contractor with respect to
the Company and there shall not be implied any relationship of
employer-employee, partnership, joint venture, principal and agent or the like
by the agreements contained herein. Goldberger shall not be entitled to
participate in any employee benefit plans or other benefits or conditions of
employment available to the employees of the Company.

C.              Compensation and Separation Payments.

  1 of 10 

 

(i)Goldberger shall be paid all amounts earned by and due to him through January
21, 2017, including salary and accrued but unused vacation, at the time and in
the manner prescribed by applicable law. Any business expenses incurred by
Goldberger prior to the Separation Date shall be submitted by Goldberger for
reimbursement within five (5) days following the date hereof and reimbursed in
accordance with standard Company practice. Goldberger acknowledges that no bonus
for 2016 has been earned as of the Separation Date in accordance with the
Company’s customary practice of evaluating and paying executive bonuses. To the
extent the Company determines that Goldberger has earned a bonus for 2016, such
bonus will be paid in accordance with customary Company policy at the same time
as payment of all other executive bonuses.

(ii)In addition, provided Goldberger signs this Agreement and does not revoke it
as provided in Section VII.D, and that this Agreement becomes effective,
Bacterin will pay to Goldberger an aggregate amount equal to $130,000 for his
consulting services and in separation payments (the “Separation Payments”), in
equal monthly installments of $43,333.33 each beginning April 21, 2017 and
ending June 21, 2017. All such Separation Payments shall be reduced by standard
legally required withholding and other deductions authorized by Goldberger.

D.              Vested Benefits and this Agreement. Nothing in this Agreement is
intended to release claims for vested employment benefits to which Goldberger
was otherwise entitled absent this Agreement or for claims of breach of this
Agreement.

II.ACKNOWLEDGEMENTS

Goldberger understands, acknowledges and agrees that:

·On account of his resignation, he is not entitled to any severance under his
Employment Agreement or otherwise from the Company;

·The Company is not obligated to pay him, and will not pay to or for him the
Separation Payments, until after the Effective Date of this Agreement;

·He is signing this Agreement knowingly and voluntarily, in order to have the
Company pay to him the Separation Payments;

·The Separation Payments he will receive or benefit from in exchange for signing
this Agreement are in addition to anything of value to which he is already
entitled from Bacterin;

·The Separation Payments he will receive or benefit from in exchange for signing
this Agreement are not intended, and shall not be construed, as an admission
that the Company or any Released Parties described in this Agreement have
violated any federal, state or local law (statutory or decisional), ordinance or
regulation, breached any contract or committed any tort or other wrong
whatsoever; and

·If Goldberger files a claim or suit against the Company or any Released Party
for any of the claims released herein, he shall reimburse all Released Parties
for all monies paid to him or for his benefit under this Agreement and indemnify
any such Released Party for all costs and fees associated with defending such
claim or suit and for any judgment rendered against a Released Party in such
claim or suit.

  2 of 10 

 

III.section 409a

The Company and Goldberger each hereby affirm that notwithstanding any other
provision of this Agreement, if at the time of the termination of Goldberger’s
employment with Bacterin, Goldberger is a “specified employee” (as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”))
and any payments upon such termination will result in additional tax or interest
to Goldberger under Section 409A, Goldberger will not be entitled to receive
such payments until the date which is six (6) months after the termination of
Goldberger’s employment for any reason, other than as a result of Goldberger’s
death or disability (as such term is defined in Section 409A). This Agreement is
intended to comply with the requirements of Section 409A, or an exemption or
exclusion therefrom and, with respect to amounts that are subject to Section
409A, shall be administered in accordance with Section 409A so as to avoid the
imposition of taxes and penalties on Goldberger. Each payment under this
Agreement shall be treated as a separate payment for purposes of Section 409A.
All reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A so as to
avoid the imposition of taxes and penalties on Goldberger pursuant to Section
409A, including, without limitation, that: (i) in no event shall reimbursements
by the Company be made later than the end of the year next following the year in
which the applicable fees and expenses were incurred; (ii) the amount of
reimbursement or in-kind benefits that the Company is obligated to pay or
provide in any given year shall not affect the reimbursement or in-kind benefits
that the Company is obligated to pay or provide in any other year; (iii)
Goldberger’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than Goldberger’s remaining
lifetime. In no event shall the Company be responsible for any taxes, interest
or penalties applicable to Goldberger as a result of a violation of Section
409A.

IV.release

A.              Release. In consideration of the opportunity to receive the
Separation Payments as provided in this Agreement, which Goldberger acknowledges
he would not otherwise be entitled to receive, and the other actions and
obligations to which Xtant and Bacterin agree to be bound as set forth in the
Agreement, Goldberger, for himself, his spouse, agents, heirs, executors,
administrators, and assigns, knowingly and voluntarily fully releases and
discharges forever Bacterin, Xtant, its subsidiaries, affiliates, and divisions,
including Xtant Medical, Inc., a Delaware corporation, and X-Spine Systems,
Inc., an Ohio corporation, and its and their respective: (i) predecessors,
successors, and assigns and (ii) past and present directors, officers,
representatives, shareholders, agents, employees, attorneys, accountants and
insurers, and the respective heirs and personal representatives of any of them
(collectively referred to as the “Released Parties”), from any and all
agreements, debts, claims, demands, actions, lawsuits, judgments, causes of
action, charges and liabilities of every kind or nature, known or unknown, that
he, his marital community, or he as a member of a class, ever had or now has.



  3 of 10 

 

This general release includes but is not limited to, matters relating to or
arising out of Goldberger’s employment or separation from employment with the
Company, including claims that arise under the Age Discrimination in Employment
Act of 1967; the Older Workers Benefit Protection Act; Title VII of the Civil
Rights Act of 1964; the Civil Rights Act of 1866, 1871, and 1991; the Americans
with Disabilities Act; the Employment Retirement Income Security Act of 1974;
the Fair Labor Standards Act; the Equal Pay Act; the Lilly Ledbetter Fair Pay
Act of 2009; the Family and Medical Leave Act; the Worker Adjustment and
Retraining Notification Act, the Health Insurance Portability and Accountability
Act; the Rehabilitation Act of 1973; the Occupational Safety and Health Act; the
National Labor Relations Act; the Montana Wrongful Discharge From Employment
Act; the Montana and Colorado Constitutions, the Montana Human Rights Act, the
Colorado Anti-Discrimination Act and any other state’s anti-discrimination laws,
the labor laws of Montana, the Colorado Labor Peace Act and any other state’s
labor laws; the Montana Wage Payment Act, Colorado Wage Claim Act and any other
state’s wage and wage payment laws; claims for wrongful discharge as a tort
claim or under any law or public policy or any policy of the Company or any of
the Release Parties; claims for breach of fiduciary duty, breach of an express
or implied contract; tort claims including negligent or intentional interference
with contractual relations, negligent or intentional interference with
prospective economic relations, negligence, negligent or intentional
misrepresentation, claims for personal injury, slander, libel, defamation,
retaliatory discharge, constructive discharge, negligent or intentional
infliction of emotional distress, loss of consortium; and any claim for
attorney’s fees.

This Agreement binds Goldberger, his spouse, dependents, heirs, and assigns.
Each of Released Parties is intended to be a third party beneficiary under this
Agreement.

B.              Governmental Agencies. Goldberger acknowledges and agrees that
the release contained in this Agreement waives any right he has to recover
damages or other individual relief in any charge or lawsuit brought by him, as
well as in any charge or lawsuit brought by any governmental agency charged with
enforcing any law, whether federal, state or local (any “Governmental Agency”).
For this purpose, “Governmental Agency” includes, but is not limited to, the
federal Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board (“NLRB”), the Occupational Safety and Health Administration
(“OSHA”), the Securities and Exchange Commission (“SEC”) all other federal
agencies charged with enforcing any law, the Montana Human Rights Bureau, the
Colorado Civil Rights Division (“CCRD”) and all similar state and local agencies
in any state in which the Company or Released Parties transact business.
However, Nothing in this Agreement is intended to nor shall the Agreement be
interpreted to release or waive Goldberger’s rights to (i) file an
administrative charge with any Governmental Agency (as defined in the preceding
paragraph); or (ii) cooperate with or participate in any Governmental Agency
charge, investigation or lawsuit.

C.              Known or Unknown Claims. Goldberger further understands,
acknowledges and agrees that the release contained in this Agreement is a
general release, and that the claims he is releasing include any and all claims
he has or might have against Released Parties, or any of them, that are the
result of any act or failure to act that occurred before the effective date of
this Agreement, whether or not he presently is aware that he has such a claim.
This does not include any claims that arise from acts or events occurring after
the date of this Agreement, or any claim to enforce the terms of this Agreement.

  4 of 10 

 

V.FEDERAL AGE DISCRIMINATION CLAIMS

Goldberger understands and agrees that a waiver of claims under the Age
Discrimination in Employment Act, as amended (29 U.S.C. § 621, et seq.) (the
“ADEA”) is not effective unless it is “knowing and voluntary,” and that the ADEA
imposes certain minimum requirements for a waiver to be knowing and voluntary.
Goldberger acknowledges and agrees that he is knowingly and voluntarily giving
up any rights or claims for relief he may have under the ADEA regarding the
Company’s conduct or the conduct of the Released Parties. However, Goldberger
acknowledges and agrees that he is not giving up the right to challenge the
validity of this Agreement under the ADEA and any rights set forth in Section
VI.C.

VI.TIME TO CONSIDER AND REVOKE AGREEMENT; EFFECTIVE DATE

A.               Goldberger has twenty-one (21) calendar days from receipt of
this Agreement to decide whether to sign it and is advised to consult with an
attorney before doing so. Goldberger understands that he may use as much of this
twenty-one (21) day period as he wishes prior to signing. Goldberger is not to
sign this Agreement unless he understands its provisions and is doing so
voluntarily.

B.               After Goldberger signs this Agreement, the Agreement should be
delivered to Carl O’Connell, President, Xtant Medical Holdings, Inc., 664
Cruiser Lane, Belgrade, MT 59714 no later than five (5) calendar days after he
signs it. Delivery may be in paper format, via facsimile (406-388-1354) or by
electronic delivery to coconnell@xtantmedical.com.

C.               After Goldberger has signed this Agreement, he has seven (7)
calendar days to change his mind and notify the Company in writing that he has
revoked this Agreement. If Goldberger revokes this Agreement, this Agreement
will be null and void, and will have no force or effect. Written notice of a
revocation of this Agreement must actually be received by the Company at the
following address and within the time frame described above in order to be
effective:

Carl O’Connell

President

Xtant Medical Holdings, Inc.

664 Cruiser Lane

Belgrade, MT 59714

Delivery may be in paper format, via facsimile (406-388-1354) or by electronic
delivery to coconnell@xtantmedical.com.

D.               If Goldberger signs and delivers this Agreement within the time
frame and in accordance with the provisions of this Section VI, and does not
revoke the Agreement within seven (7) days after he signs the Agreement, this
Agreement shall become effective on the eighth day (8th) after Goldberger signed
it (the “Effective Date”).



  5 of 10 

 

E.                Goldberger understands that if he revokes this Agreement, it
shall not be effective or enforceable and Goldberger will not be engaged as a
consultant or receive any Separation Payment or other consideration provided in
this Agreement.

VII.Return of xtant Property and Information.

Goldberger reaffirms, acknowledges and agrees that, as provided in Section 10 of
the Employment Agreement, within five (5) calendar days following the Separation
Date, Goldberger shall return to the Company, and not retain copies of, all
materials set forth in Section 10 of the Employment Agreement, and any other
property or information containing Company Information (as defined below), and
any copies, duplicates, reproductions or excerpts thereof, including, but not
limited to, documents and memoranda, and all other property belonging to the
Company which is in Goldberger’s possession or control. The term “Company
Information” as used in this Agreement means (a) trade secrets of the Company;
(b) confidential information including, without limitation, information received
from third parties under confidential conditions; and (c) other technical,
business or financial information, which Company regards as confidential and the
use or disclosure of which might reasonably be considered to be contrary to the
interests of Company.

VIII.survival of employment agreement restrictive covenant contractual
provisions

A.          Survival. Goldberger reaffirms, acknowledges and agrees that, as
provided in Section 9 of the Employment Agreement, his obligations of
non-disclosure of proprietary information, non-competition and non-solicitation
and non-interference, as provided in Sections 3 through 7 of the Employment
Agreement, respectively, shall survive the cessation of his employment with the
Company and are valid and enforceable, and that should he breach any of these
obligations the Company is entitled to seek all relief and remedies available
under the law, including the relief and remedies provided in Section 9 of the
Employment Agreement.

B.          The Defend Trade Secrets Act. Goldberger understands that
notwithstanding his obligations to protect Company Information and trade secrets
as reaffirmed and provided in this Section VIII, he may disclose a trade secret
in confidence to a federal, state, or local government official, directly or
indirectly, or to an attorney advising him about such disclosures, provided that
the disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law.

IX.future cooperation

Goldberger agrees that to the extent the Company reasonably deems Goldberger’s
cooperation necessary, Goldberger will cooperate with the Company and its
counsel in connection with any internal, governmental, or regulatory
investigations, and in any litigation, arbitration, or regulatory proceedings
brought by or against the Company. Goldberger will be entitled to reimbursement
of reasonable out-of-pocket expenses (excluding counsel fees unless the Company
affirmatively agrees in advance to reimburse counsel fees) incurred in
connection with fulfilling Goldberger’s obligations under this provision,
subject to the Company’s then-prevailing policies for expense reimbursement.

  6 of 10 

 

X.Dismissal of All Claims

Goldberger represents that he has not filed any claims, complaints, charges or
lawsuits against the Company and/or Released Parties with any governmental
agency or any court. Goldberger agrees to perform all acts necessary to dismiss
with prejudice any claims and/or lawsuits that he has instituted against the
Company and/or Released Parties, or any of them, whether the filing process has
been accomplished or not.

XI.NON-DISPARAGEMENT

Goldberger agrees that he will not, directly or indirectly (including through
any other person or entity) make any public or private statements (whether
orally or in writing) that disparage, denigrate or malign the Company or the
Released Parties, including, but not limited to, any matters relating to
Goldberger’s employment or the cessation of that employment with the Company or
the operation or management of the Company, irrespective of the truthfulness or
falsity of such statement, except as may otherwise be required by applicable law
or compelled by the process of law. Notwithstanding the foregoing, nothing in
this Agreement shall preclude Goldberger from testifying truthfully in any legal
or administrative proceeding.

XII.Dispute Resolution.

The Parties agree that if any dispute or action arises out of or relates to this
Agreement, they shall first try to resolve the dispute in a mediation before a
mediator mutually agreed to by them. If mediation is unsuccessful, then such
dispute or claim shall be submitted to arbitration in Denver, Colorado, before a
single arbitrator mutually selected by the Parties, in accordance with rules and
procedures agreed to by the Parties, including that the arbitrator is bound by
and must apply the substantive law of Colorado and that any final decision of
the arbitrator is subject to review by the superior courts of in Denver,
Colorado, but only should the arbitrator fail to follow Colorado law, fail to
apply the terms of this Agreement, commits legal error or lacked substantial
evidence for any decision rendered.

XIII.Acknowledgment and Notice to Consult an Attorney

Goldberger hereby acknowledges that he is signing this Agreement voluntarily and
of his own free will, not acting under duress or undue influence, and that
Goldberger fully understands the terms of this Agreement. Goldberger
acknowledges that he has been advised to seek, and has received the independent
advice and counsel of his own attorney before signing this Agreement.

XIV.Attorneys’ Fees

The Parties agree that they shall bear their own attorney fees and costs, if
any, in connection with all matters between them, including in connection with
the preparation or review of this Agreement. In the event of litigation arising
out of any alleged breach of this Agreement, the prevailing party shall be
entitled to an award of reasonable attorneys’ fees and costs.

  7 of 10 

 

XV.Interpretation

This Agreement was drafted by the attorneys for the Company as a matter of
convenience only and, therefore, the language of this Agreement shall be
construed as to its fair meaning and not strictly for or against any Party to
this Agreement.

XVI.Severability

In the event that any portion of this Agreement is found to be unenforceable for
any reason whatsoever, the unenforceable provision shall be considered to be
severable, and the remainder of this Agreement shall continue in full force and
effect.

XVII.Subsequent Modifications

The terms of this Agreement may be altered or amended, in whole or in part, only
upon the written consent of all Parties to this Agreement. No oral agreement may
modify any term of this Agreement.

XVIII.Binding Effect

This Agreement shall be binding upon and operate to the benefit of the Parties
to this Agreement, the Released Parties and their successors and assigns.

XIX.Waiver

No waiver of any of the terms of this Agreement shall constitute a waiver of any
other terms, whether or not similar, nor shall any waiver be a continuing
waiver. No waiver shall be binding unless executed in writing by the Party
making the waiver. Any Party may waive any provisions of this Agreement intended
for its benefit, but such waiver shall in no way excuse any other party from the
performance of any of its other obligations under this Agreement.

XX.Entire Agreement

This Agreement constitutes the sole and entire agreement of the Parties with
respect to the subject matter hereof, and supersedes any and all prior and
contemporaneous agreements, promises, representations, negotiations, and
understandings of the Parties, whether written or oral. There are no
understandings, representations, or agreements of any nature whatsoever between
the Parties except as expressly stated herein.

XXI.Governing Law

This Agreement shall be governed in all respects, whether as to validity,
construction, capacity, performance, or otherwise, by the laws of the State of
Colorado, except as preempted by federal law.

  8 of 10 

 

XXII.Headings

The headings in this Agreement are for convenience only and shall not be used in
interpreting the obligations of the Parties under this Agreement.

XXIII.Execution

This Agreement may be executed in counterparts with the same force and effect as
if all signatures appeared on one document.

[THE REMAINDER OF THIS PAGE IS BLANK]

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

  9 of 10 

 



  BACTERIN INTERNATIONAL, INC.   XTANT MEDICAL, INC.   XTANT MEDICAL HOLDINGS,
INC.   X-SPINE SYSTEMS, INC.         /s/ Dan Goldberger              By: /s/
Carl O’Connell                           Daniel S. Goldberger Carl O’Connell,
President         Date:  January 22, 2017           Date:  January 22,
2017                             

 



  10 of 10 

